1
2
3
4
                            UNITED STATES DISTRICT COURT
5                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
6
     WHITNEY EQUIPMENT CO., INC.,
7
                   Plaintiff,                           Case No. C18-1634RSL
8
            v.                                          ORDER STRIKING MOTION TO
9                                                       STRIKE
     TRAVELERS CASUALTY AND
10   SURETY COMPANY OF AMERICA,
11                 Defendant.
12
13
            This matter comes before the Court on plaintiff’s “Motion to Strike Defendant’s
14
     Separate Objections to Evidence.” Dkt. # 45. Pursuant to Local Civil Rule 7(g),
15
     objections to material contained in or attached to a motion “shall not be presented in a
16
     separate motion to strike, but shall instead be included in the responsive brief and will be
17
     considered with the underlying motion.” Defendant’s separate “memorandum” motion is
18
     not authorized by the rules and, as defendant acknowledges, is duplicative of objections
19
     properly raised within the confines of its response: the separately-stated objections are
20
     therefore STRICKEN. The Court will not consider, and plaintiff need not respond to,
21
     Dkt. # 39.
22
23
            Dated this 30th day of October, 2019.
24
25
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
26

     ORDER STRIKING MOTION TO STRIKE
                                                 -1-
